Citation Nr: 1614771	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

Although on his March 2009 VA Form 9 the Veteran initially noted that he would like a hearing at a local VA office before a Board member, he subsequently clarified through his representative that he is not requesting a hearing. See March 2010 correspondence; April 2010 email correspondence. 

A review of the Veterans Benefits Management System and Virtual VA paperless
claims processing system does not reveal any additional documents pertinent to the
present appeal.

In September 2013, the Board determined that new and material evidence had been received and reopened service connection for a bilateral hearing loss disability. The reopened service connection issue on appeal was then remanded for additional development. As the instant decision grants service connection for the bilateral hearing loss, which is a complete grant of the issue on appeal, the Board need not discuss responsibilities under Stegall v. West, 11 Vet. App. 268 (1998) at this time.


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced hearing loss since service, and credibly reported such hearing loss.



CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claims of service connection for hearing loss, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II. Entitlement to Service Connection for a Bilateral Hearing Loss Disability

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability is warranted.

As required under the first prong of Shedden, the Veteran has current bilateral hearing loss disability.

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A VA audiological exam was conducted in June 2004. The Veteran's auditory puretone thresholds measured as follows for both ears:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
25
40
RIGHT
5
10
5
35
35

The Veteran's June 2004 VA examination also returned a speech recognition score of 100 percent for the left ear's Maryland CNC Test and 98 percent for the right ear's Maryland CNC Test. The examiner concluded that the data was consistent with sensori-neural impairment. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran did not meet the criteria for bilateral hearing loss disability, but did meet the criteria for a hearing loss disability in the left ear. The Veteran's left ear audiogram results measured 40 decibels for the 4000 Hz frequency. However, the Veteran's right ear did not meet the criteria for hearing loss disability for VA purposes, because the auditory threshold for any of the frequencies of 500-4000 Hertz did not measure 40 decibels or greater, and the Veteran's results do not indicate more than 26 decibels for at least three of the Hz frequencies. The results of the Maryland CNC Test are above 94 percent. 

However, an audiological exam was conducted in September 2008 at a VA audiology clinic for hearing aid fitting. The September 2008 examination indicates bilateral bilateral hearing loss disability. The Veteran's auditory puretone thresholds measured as follows for both ears:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
0
30
40
RIGHT
5
5
10
40
45

The Veteran's September 2008 examination also returned a speech recognition score of 92 percent for both the left and right ears' Maryland CNC Test. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's September 2008 examination results demonstrate bilateral hearing loss. The Veteran's audiogram results for the left ear measured 40 decibels for the 4000 Hz frequency, and for the right ear measured 40 or more decibels for the 3000 Hz and 4000 Hz frequencies. Additionally, the results of the Maryland CNC Test are below 94 percent in both ears, meeting the criteria for hearing loss under 38 C.F.R. § 3.385.

An additional VA audiological examination was conducted in October 2013. The October 2013 audiogram results indicate bilateral hearing loss disability. The Veteran's auditory puretone thresholds measured as follows for both ears:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
45
50
RIGHT
15
15
15
50
55

The Veteran's October 2013 VA examination also returned a speech recognition score of 92 percent for the right ear's Maryland CNC Test and a speech recognition score of 96 percent for the left ear's Maryland CNC Test. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's October 2013 VA examination results indicate bilateral hearing loss. The Veteran's audiogram results for the right and left ears measured more than 40 decibels for the 3000 Hz and 4000 Hz frequencies. Additionally, the results of the Maryland CNC Test are below 94 percent in the right ear, meeting the criteria for hearing loss under 38 C.F.R. § 3.385.

It is also noted that a March 2010 letter from Dr. S.S., M.D. diagnoses the Veteran with "mild-to-moderate sensorineural hearing loss in left ear beyond 2000 Hz as well as a mild to moderately severe sensorineural hearing loss in the right ear beyond 2000 Hz."

Although the Board has considered the entirety of the claims file, the Board particularly notes the results of the September 2008 and October 2013 audiograms as evidence of current bilateral hearing loss disability. Thus, given the medical evidence of record, the Board finds that the first prong for Shedden has been met. 

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his hearing loss began in service. The Veteran asserts that he was exposed to acoustic trauma in-service, to include exposure to artillery fire, mortar attacks, and small arms fire. The Veteran also asserts that he was exposed to acoustic trauma on several trips in Chanook helicopters from field positions to base camp for supplies. The Veteran notes that he did not have hearing protection. The Veteran's DD-214 shows that the Veteran served as a wireman with a field unit, and that he received a National Defense Service Medal, a Vietnam Service Medal, a Vietnam Campaign Medal, and was recognized for his sharpshooter (Rifle M-14) skills. The record also indicates that the Veteran received the Bronze Star Medal in January 1968 in connection with his ground operations against a hostile force in Vietnam, and that he received a Certificate of Service certifying that he served in Vietnam as part of a battalion artillery unit.

The Veteran's assertions are corroborated by his military personnel records, and the Board finds the Veteran to be both a credible and competent historian of his experiences and associated acoustic trauma in service. See id., 492 F.3d at 1377. Therefore, based on his military occupational specialty and reports of loud noise
exposure, the Board finds that the Veteran's contentions regarding his in service
noise exposure are consistent with the circumstances of his service 38USCA §
1154(a) (West 2002).Thus, the Board concedes in-service noise exposure. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Addressing the third prong of Shedden, nexus between the current disability and conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinion, and the lay testimonies provided in the record.

The Veteran was given an audiogram pre-induction in February 1966, with results in ASA standards. The October 2013 VA examiner analyzed these results, converted the examination results to ANSI standards, and concluded that the Veteran measured within the normal range of hearing sensitivity pre-induction. Upon separation in December 1967, the Veteran's report of medical history at separation notes hearing loss; however, the Veteran did not receive an audiogram at separation. The Veteran's service treatment records do not contain any additional notation regarding his hearing.

While the Veteran's service treatment records do not specifically reflect hearing loss in service, the claims file does contain the Veteran's continued complaints of hearing loss since service. The Veteran filed a claim for hearing loss in February 1968, less than a year after his separation from service. In relation to his February 1968 claim, the Veteran received a VA audiology examination in June 1968, also with results in ASA standards. The June 1968 examiner concluded that the Veteran's hearing was bilaterally normal for VA purposes. Subsequently, the Veteran's claim for service connection for hearing loss was denied due to lack of a current disability.

The claims file contains a private medical opinion from Dr. S.S., M.D. dated March 2010. Dr. S.S. notes that after considering the Veteran's current bilateral hearing loss and his assertions of noise exposure in service, it is her opinion that "it is highly likely that his loud noise exposures in service has significantly contributed to this hearing loss . . . ."However, Dr. S.S., also notes that she "cannot definitively conclude this[,]" because she had "no prior audiograms with which to compare his current audiograms."

However, the file contains additional medical opinions. The June 2004 VA examiner reviewed the Veteran's file, to include the Veteran's June 1968 audiogram, and concluded that the results indicated normal hearing bilaterally, and that the exam was both complete and adequate. After examining the Veteran in person and after reviewing the Veteran's file, the June 2004 examiner opined that "[d]ue to evidence of normal hearing in both ears post-discharge it is not likely that the Veteran's current hearing loss is related to military service." 

The October 2013 VA examiner also reviewed the Veteran and the claims file, and compared the February 1966 pre-induction examination results with the post-service June 1968 examination results. The October 2013 examiner noted that both examinations showed normal hearing bilaterally, and concluded that the "[t]here was not a significant shift in hearing from induction (1966) to the rating examination (1968) following ASA to ISO/ANSI conversion)." Additionally, the October 2013 examiner noted that current science regarding noise exposure suggests that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely." Instead, he explains that the Institute of Medicine has stated that evidence indicates that pronounced effects of noise exposure are measurable immediately following such noise exposure. Therefore, the October 2013 examiner concluded that the Veteran's current bilateral hearing loss disability "is less likely as not (less than 50/50 probability) caused by or aggravated by military noise exposure."

Although the VA opinions of record are not favorable to the Veteran, the examiners relied primarily on the lack of in-service evidence of hearing loss. The Board is reminded that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board recognizes that the VA examiners did not address the assertions of continuity of symptomatology of the Veteran's hearing loss. While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced a decrease in his hearing since service. See June 2004 VA examination (reporting that the onset of his symptoms was "right after getting back from Vietnam"). The Board again notes the Veteran's report of hearing loss at separation and the filing of his claim with VA in February 1968. 

However, in addition to the Veteran's continued complaints of hearing loss, are lay statements from the Veteran's family, friend, and former employer, which indicate the Veteran's continuity of symptomatology of hearing loss since service. Of record are March 1968 letters from the Veteran's wife and employer, D.B., both of which noted the Veteran's hearing loss and trouble communicating with the Veteran since service. Moreover, the Veteran's sister, Mrs. H., in a March 2004 statement noted that when her brother returned home from Vietnam he complained of hearing loss and ringing in his ears. She also noted that his complaints have continued and have even grown worse over the years. Additionally, in a March 2004 letter the Veteran's other sister, B.P., explained that she has noticed her brother's hearing loss throughout the years. B.P. stated that she has lived with her brother and found it hard to communicate with him. Also in a March 2004 letter, E.S., stated that she has been friends with the Veteran for thirty-nine years, since 1965, and that she has noticed that since his time in service he has had an increased loss of hearing.

The Board finds the lay statements of record to be credible and competent evidence of continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a bilateral hearing loss disability is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


